DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 05/12/2021 has been filed and made of record.  Claims 7-13 and 17 have been amended.  Claims 1-6, 14-16 and 18-19 have cancelled.  Claims 20-32 are newly added.  Claims 7-13, 17, and 20-32 remain pending.
Response to Arguments
Regarding to claims 1-3, 7-8, 11, 13-14, 16 and 17 objected due to minor informalities.
Regarding to claim 17 rejected under 35 USC 112a, Examiner withdraws said rejection due to the cancellation of the feature.  Claim 18 rejected under 35 USC 112b due to insufficient antecedent, Examiner withdraws said rejection due to cancellation of claim 18.
Regarding to claims 1-5, 16, 18 and 19 rejected under 35 USC 103, Examiner withdraws said rejection due to the cancellation of the claims.
Regarding to claims 9 -13 rejected under 35 USC 103, Examiner withdraws said rejections because claims 9-13 are amended to allowable claim 7.
Regarding to claims 18-19 rejected under 35 USC 103, Examiner withdraws said rejections due to cancellation of the claims.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Claims 7-8, 29-32 objected to because of the following informalities:
Claim 7 line 3 - monitor [[the]]a state of parts constituting the substrate processing
Claim 8
Line 3 - monitor [[the]]a state of parts constituting the substrate processing
Line 12 - make a communication connection with the master apparatus with the
Claim 29 
Line 2 - monitor [[the]]a state of parts constituting the substrate processing apparatus;
Line 9 - make a communication connection with the master apparatus with the IP
Claim 30 
Line 6 - monitoring [[the]]a state of parts constituting the substrate processing
Line 12 - making a communication connection with the master apparatus with the IP
Claim 31 
Line 2 - monitor [[the]]a state of parts constituting the substrate processing apparatus;
Line 9 - make a communication connection with the master apparatus with the IP
Claim 32 
Line 6 - monitoring [[the]]a state of parts constituting the substrate processing
Line 12 - making a communication connection with the master apparatus with the IP
Appropriate correction is required.
Allowable Subject Matter
Claims 7-13, 17, and 20-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.

Regarding claim 7, the prior art does not teach or suggest the claimed invention having “collate a device information of the master apparatus acquired by the communication connection with the device information of the master apparatus stored in the storage part; and acquire a file from the master apparatus when the device information match each other in a collation, and set the acquired file to be a file of the substrate processing apparatus”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 9-13 and 20-21, the claims have been found allowable due to their dependencies to claim 7 above.
Regarding claim 8, the prior art does not teach or suggest the claimed invention having “collate a device information of the master apparatus acquired by the communication connection with the device information of the master apparatus stored in the storage part; and acquire a file from the master apparatus when the device information match each other in a collation and collate the acquired file of the master apparatus with a file of the substrate processing apparatus”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 17 and 22-28, the claims have been found allowable due to their dependencies to claim 8 above.
Regarding claim 29, the prior art does not teach or suggest the claimed invention having “collate a device information of the master apparatus acquired by the communication connection with the device information of the master apparatus stored in the storage part; and acquire a file from the master apparatus when the device information match each other in a collation, and collate the acquired file of the master apparatus with a file of the substrate processing apparatus”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 30, the prior art does not teach or suggest the claimed invention having “collate a device information of the master apparatus acquired by the communication connection with the device information of the master apparatus stored in the storage part; and acquiring a file from the master apparatus when the device information match each other in a collation, and collating the acquired file of the master apparatus with a file of the substrate processing apparatus”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 31, the prior art does not teach or suggest the claimed invention having “collate a device information of the master apparatus acquired by the communication connection with the device information of the master apparatus stored in the storage part; and acquire a file from the master apparatus when the device information match each other in a collation, and set the acquired file to be a file of the substrate processing apparatus”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 32, the prior art does not teach or suggest the claimed invention having “collate a device information of the master apparatus acquired by the communication connection with the device information of the master apparatus stored in the storage part; and acquiring a file from the master apparatus when the device information match each other in a collation, and setting the acquired file to be a file of the substrate processing apparatus”, and a combination of other limitations thereof as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M, W-F 10-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862